Mr. Justice Maxwell
delivered the opinion of the court.
*198This action relates to the office of county treasurer of the city and county of Denver.
The facts so far as they relate to the office of county treasurer are substantially the same as those set forth in People ex rel. etc. v. Alexander, No. 4976.
The judgment of the court below was one of dismissal against the appellant, from which is this appeal.
For the reasons stated in People ex rel. etc. v. Johnson, No. 4850, the judgment of the court below will be reversed, set aside and for naught held, and judgment rendered and entered in this court in favor of appellant, Charles W. Badgley, and against appellee, Charles S. Elder, as prayed in the amended complaint, and that appellant have judgment for costs. Judgment accordingly.
Decision en banc.
Mr. Justice Steele and Mr. Justice Gunter dissent.